Nichols, J.
Action by appellant against appellee, in three paragraphs, the first of which was on a written agency contract; the second paragraph for goods, wares and merchandise sold and delivered; and the third paragraph on a written contract for the sale of goods.
Appellee filed an answer in general denial; a plea of payment, and a cross-complaint setting up the contract sued on in appellant’s third paragraph of complaint, alleging a breach and praying $200 damages.
The cause was tried before a jury which returned a general verdict for appellee. After motion for a new trial which was overruled, there was a judgment on the verdict. The error assigned is the court’s action in overruling the motion for a new trial, the reasons for which were that the verdict was not sustained by sufficient evidence and that it was contrary to law. Appellant rightly contends that, where the verdict of the jury is contrary to the uncontradicted evidence, such verdict should be set aside as not sustained by sufficient evidence. Continental Life Ins. Co. v. Yung (1888), 113 Ind. 159, 15 N. E. 220, 3 Am. St. 630; Metropolitan Life Ins. Co. v. Wolford (1912), 49 Ind. App. 392, 97 N. E. 444. But it has been many times decided that, where there is any evidence which fairly tends to support the verdict, the finding of the jury concludes the question. Jeffersonville Mfg. Co. v. Holden (1913), 180 Ind. 301, 102 N. E. 21. The evidence in this case is, contradictory and confusing. The attorneys do not agree in their interpretation of it. We have examined it with care and we conclude that there is sufficient evidence to support the verdict. Judgment affirmed.